     Case 2:19-cv-00377-KJM-DMC Document 39 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENNEL EDWARD MILES, JR.,                          No. 2:19-CV-0377-KJM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    W.J. SULLIVAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion,

19   ECF No. 38, for an order setting a briefing schedule following the Ninth Circuit Court of

20   Appeal’s mandate. Good cause appearing therefor, Petitioner’s motion is granted. Respondent

21   shall file an answer to Petitioner’s petition within 60 days of the date of this order. Petitioner may

22   file a traverse within 30 days of the date of service of Respondent’s answer.

23                  IT IS SO ORDERED.

24

25   Dated: July 23, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
     Case 2:19-cv-00377-KJM-DMC Document 39 Filed 07/23/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
